DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent Claim 1 recites a magnetic layer containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder.  This ε-iron oxide powder is an inorganic oxide-based particle.  Therefore, Claims 2, 3, 10, 11, 15, and 16 do not further limit the subject matter in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170162220 (“Nakashio et al.”).
With regards to Claims 1, 4, 8, 9, 12, 14, 17, and 19, Nakashio et al. teaches a magnetic recording tape, with use with a magnetic tape cartridge and magnetic recording and reproducing device, comprising a non-magnetic support (1) and a magnetic layer (3) containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder.  Nakashio et al. further teaches a coercivity of the magnetic recording tape in a vertical direction is 230-400 kA/m (~2890 to ~5027 Oe) (Abstract, Fig. 1, [0036], [0039], [0073], [0140], and [0177]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 
The Examiner notes that Nakashio et al. teaches the magnetic tape undergoes a calendaring treatment, which includes pressing the magnetic layer ([0070] and [0121]).  While Nakashio et al. is silent on its coercivity being measured after the magnetic layer is pressed at a pressure of 70 atm, it is noted that the magnetic recording tape of Nakashio et al. still generates a coercivity within Applicant’s claimed coercivity range.  Absence of evidence to the contrary, there is a sound basis that Nakashio et al.’s magnetic recording medium produces a coercivity overlapping Applicant’s claimed coercivity range when measuring and applying the claimed pressure.  


With regards to Claims 2, 10, and 15, Nakashio et al. teaches the magnetic layer contains inorganic oxide-based particles ([0058], [0059], and [0073]). 

With regards to Claims 3, 11, and 16, Nakashio et al. teaches the inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer ([0053], [0058], [0059], and [0073]).

With regards to Claims 5, 13, and 18, Nakashio et al. teaches the ε-iron oxide powder contains a gallium element [0078]. 

With regards to Claim 6, Nakashio et al. teaches its magnetic recording medium further comprising a non-magnetic layer (2) including a non-magnetic powder between the non-magnetic support and the magnetic layer (Fig. 1 and [0060]). 

With regards to Claim 7, Nakashio et al. teaches its magnetic recording medium further comprising a back coating layer (4) including a non-magnetic powder on a surface side of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785